Title: [Thursday August 22. 1776.]
From: Adams, John
To: 


      Thursday August 22. 1776. Letters from Generals Washington and Schuyler with Papers inclosed, referred to the Board of War.
      The Board of War brought in a Report, which was read: ordered to lie on the Table.
      The Committee to whom the Letter from General Washington of the 18th was referred, brought in a report which was read: ordered to lie on the Table.
      A Committee of the whole on the Form of a Treaty: Mr. Nelson in the Chair.
      A Letter from Brigadier General Lewis: also a letter from the Committee of Carlisle, in Pennsylvania, inclosing a memorial from the Officers Prisoners there, were read and referred to the Board of War.
     